Carswell, Adel, Sneed and Wenzel, JJ., concur; Holán, P. J., concurs for affirmance of the judgment convicting defendant of the crime of grand larceny in the second degree, but dissents and votes to reverse the judgment insofar as it convicts defendant of the crime of forgery in the second degree, being of opinion that the evidence is insufficient to establish the commission of the latter crime, or that it was partly committed, in Queens County; and being of the opinion, further, that the trial court erred in charging that the defendant might be found guilty of forgery if the jury found that, with intent to defraud, he had in his possession a forged instrument involving the certificate men*916tioned in the third count of the indictment, and in refusing to amplify that charge, as requested by defendant’s attorney at folios 653-654.